IN THE SUPREME COURT OF IOWA
                              No. 14–0426

                         Filed September 5, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

RICHARD CLAY MENDEZ,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends attorney be ordered to cease

and desist practicing law in Iowa for sixty days. ATTORNEY ORDERED

TO CEASE AND DESIST FROM THE PRACTICE OF LAW IN IOWA FOR

SIXTY DAYS.



      Charles L. Harrington and Nicholas Tré Critelli, Des Moines, for

complainant.



      Jeffrey David Norris of Law Office of Richard Mendez, Des Moines,

and Valerie Lynn Hanna of Law Office of Valerie Lynn Hanna, Glendale,

California, for respondent.
                                      2

WATERMAN, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Richard Clay Mendez, charging numerous violations of

Iowa’s disciplinary rules. Mendez is not licensed to practice law in Iowa

but acquired a Des Moines-based immigration practice and represented

Iowa residents in federal immigration proceedings.         A division of the

Grievance Commission of the Supreme Court of Iowa determined Mendez

violated certain rules governing trust accounts, fees, referrals, conflicts of

interest,   and   neglect.   The   commission,     with   one member      not

participating in its deliberations, recommended we order Mendez to cease

and desist from the practice of law in Iowa for a period of not less than

sixty days, the period recommended by the Board.            On our de novo

review, we find Mendez violated our rules and order him to cease and

desist from practicing law in Iowa for sixty days.

      I. Background Facts and Proceedings.

      Mendez has been licensed to practice law in California since 1998,

but is not admitted to the Iowa bar. He practices chiefly in California,

most recently from an office in Burbank.          His practice is primarily

immigration law, with some criminal defense work.             Mendez began

practicing in Iowa in July 2011, when he took over two branches of an

immigration practice, ASESAL Immigration Services.           One branch of

ASESAL was located in Des Moines and the other in Grand Island,

Nebraska.    Mendez assumed representation of ASESAL’s clients and

retained the majority of ASESAL’s staff. He renamed both branches “Law

Office of Richard Mendez.”

      Mendez stated that his Iowa practice is limited to providing legal

services to Iowa residents on federal immigration matters, which is

permitted by the Iowa Rules of Professional Conduct. See Iowa R. Prof’l
                                     3

Conduct 32:5.5(d)(2) (“A lawyer admitted in another United States

jurisdiction, and not disbarred or suspended from practice in any

jurisdiction, may provide legal services in this jurisdiction that . . . are

services that the lawyer is authorized to provide by federal law or other

law of this jurisdiction.”). Federal law allows a member in good standing

of any state’s bar to practice before the federal immigration court. See 8

C.F.R. §§ 1001.1(f), 1292.1(a)(1) (2011).

      Mendez’s handling of his Iowa immigration practice resulted in

ethics complaints by clients, successor counsel, and ultimately the

Board, arising out of the following matters.

      A. Trust Account Practices.           Shortly after purchasing the

ASESAL offices, Mendez opened a client trust account, as required by the

Iowa Court Rules and the Iowa Rules of Professional Conduct. See Iowa

Ct. R. 45.10(2) (“Funds a lawyer receives from clients or third persons for

matters arising out of the practice of law in Iowa shall be deposited in

one or more identifiable interest-bearing trust accounts located in

Iowa.”); see also, e.g., Iowa R. Prof’l Conduct 32:1.15(c). On August 31,

Mendez and his Iowa counsel met with the director of the Office of

Professional   Regulation,   the   assistant   director   for   boards   and

commissions for the Office of Professional Regulation, and the client

security auditor. One of the purposes of the meeting was to discuss the

need for Mendez to comply with Iowa’s rules governing client trust

accounts. Mendez was provided with a copy of the trust account rules.

Those rules included requirements that an attorney provide notice and

an accounting to clients upon withdrawing funds. Mendez concedes he

failed to provide notices and accountings to forty-three clients upon

withdrawal of funds.
                                    4

      B. Nonrefundable Fees.       Mendez’s written contracts with two

clients, Rigoberto Flores and Miguel Angel Arechiga Cuellar, provided

that Mendez could charge a $300 minimum fee merely for opening the

file, regardless of whether any legal services were provided.         The

contracts stated: “ATTORNEY reserves the right to charge the minimum

fee of $300 by opening the file, if that customer decides to end the

contract before accumulating legal fees.”

      C. Rigoberto Flores Representation.           In September 2011,

Rigoberto Flores was charged with fraudulent practices in the third

degree, in violation of Iowa Code section 714.11, and identity theft, in

violation of Iowa Code section 715A.8.      These offenses are aggravated

misdemeanors. On September 16, Flores engaged Mendez to represent

him and paid Mendez $1000 of their agreed $1500 flat fee for the

criminal representation.

      Mendez engaged an Iowa-licensed criminal attorney, John D.

Hedgecoth, to enter an appearance on Flores’s behalf. Mendez stated,

“[I]t would have been easier to just refer him, but I facilitated the

agreement for Mr. Hedgecoth to represent Mr. Flores in the criminal

matter.” Mendez and Hedgecoth orally agreed that Hedgecoth would be

paid an hourly rate for his services from the $1000 Flores advanced to

Mendez. When asked if he could give legal advice on criminal matters,

Mendez responded, “Not on criminal matters as pertains to Iowa, but if it

was criminal matters relating to immigration consequences, then yes, I

believe so.” Mendez testified he never told Flores that he was an Iowa-

licensed attorney.

      Mendez admits that he did not seek or receive Flores’s written

approval of the fee-splitting arrangement with Hedgecoth.     He likewise

failed to give Flores written notice of the withdrawal of any fees paid to
                                     5

his firm or to Hedgecoth’s firm. Hedgecoth’s billing records show that he

ultimately provided Flores with $558 of legal services, but Mendez’s

records reflect that he paid Hedgecoth $808 out of Flores’s account. On

top of the $558 paid to Hedgecoth, Mendez billed Flores $1370 for

“administrative support.” Flores paid Mendez a total of $1250, making

Mendez’s net on the case $442 after payments to Hedgecoth.

      Flores ultimately entered guilty pleas on both charges. The Board

asserts Mendez never personally spoke with Flores or Hedgecoth about

the immigration implications of Flores’s criminal case, and that Mendez

did not advise Flores of the immigration consequences of entering a

guilty plea to the charged offenses.     Mendez asserts the disposition of

Flores’s case was unavoidable and denies the allegations that he never

personally spoke with Flores and Hedgecoth about the immigration

consequences of Flores’s guilty pleas.       A postconviction court later

granted Flores relief, finding that his guilty pleas were not intelligent,

knowing, and voluntary because Flores was not informed in Spanish of

each guilty plea’s potential impact on his immigration status.

      When asked if he could explain his fee for administrative support,

Mendez stated, “Mr. Flores came to the . . . office on, almost on a daily

basis asking about his case . . . . I think we even sent interpreters to

interpret for him . . . . And there was a lot of assistance there.” These

services were not itemized or noted in Flores’s file.         However, the

postconviction relief ruling found that a legal assistant from Mendez’s

office attended Flores’s initial meeting with Hedgecoth at the jail to act as

a translator.

      D. Sergio Guaillas Representation.         Sergio Guaillas is a non-

United States citizen who was initially represented by another attorney

on a visa petition. Guaillas’s petition was denied on September 8, 2011.
                                       6

His letter of denial informed him that he had thirty-three days from the

date of the letter, or until October 8, to file his notice of appeal.

      On September 21, after terminating his first attorney’s services,

Guaillas spoke with a member of Mendez’s staff and engaged Mendez to

handle his appeal.          That same day, someone in Mendez’s office

researched Guaillas’s appeal.

      Mendez failed to file the requisite notice of appeal by the October 8

deadline. Mendez testified he was unable to file the appeal because his

office could not get the proper documents from Guaillas’s previous

attorney.    Mendez further testified he orally informed Guaillas of his

failure to file the notice of appeal and that this failure could constitute

grounds for ineffective assistance of counsel and support a basis to

reopen      the   matter.     Nevertheless,    Mendez     could   provide   no

documentation substantiating this assertion.

      On February 16, 2012, Guaillas retained the services of yet

another immigration attorney, James Benzoni. The same day, Benzoni

provided Mendez with a formal request to transfer Guaillas’s file. Mendez

testified that he immediately mailed the file, but has no documentation of

doing so. Benzoni did not receive the file. In late March, Benzoni again

contacted Mendez asking for Guaillas’s file. On April 24, Benzoni filed a

disciplinary complaint against Mendez.        On June 14, Mendez provided

Benzoni with Guaillas’s immigration file.

      Guaillas filed his own disciplinary complaint against Mendez. In

his response to this complaint, Mendez stated that he had met with

Guaillas on September 21, 2011, and that “[a]fter consultation,

Mr. Guaillas agreed to retain [him] as his attorney.” Mendez’s paralegal

also submitted a declaration stating Guaillas signed a retainer agreement
                                     7

with Mendez on September 21.       Mendez testified at the hearing before

the commission that he had met with Guaillas before November.

       But, Mendez’s internal billing and time records contradict his

testimony.     His records show the first time he personally met with

Guaillas was well after the October 8 appeal deadline. The September 21

notation in the file states that Guaillas “spoke with RF,” a staff member

in the office. The first file notation indicating Mendez met with Guaillas

is dated November 18, and Mendez’s invoice to Guaillas includes a

November 18 entry stating, “Attorney Richard Mendez met with

Mr. Guaillas.”

       E. Miguel    Angel   Arechiga     Cuellar   Representation.     On

August 30, 2011, Immigration and Customs Enforcement apprehended

Miguel Angel Arechiga Cuellar and detained him in the Polk County jail.

On September 1, Arechiga’s fiancée, Sandra Melendez, hired Mendez to

represent Arechiga in a bond reduction hearing. According to the terms

of the engagement agreement, Mendez charged a flat fee of $1500 for the

bond reduction hearing.

       That day, Mendez paid the $1500 flat fee on Arechiga’s behalf.

Mendez did not deposit the advance payment into his client trust

account.     In his written response to the Board’s request for his trust

account ledger for Arechiga and in his hearing testimony, Mendez

attempted to justify his failure to do so by explaining that he did not

think he needed to deposit the fee into his trust account “because part of

the services w[ere] performed before and on the next two days after [he]

was retained.” Mendez also failed to notify Arechiga for any withdrawal

of fees.

       Arechiga was incarcerated at the time of Mendez’s retention and

wanted a bond reduction hearing as soon as possible so that he could be
                                     8

released from custody. One of Mendez’s staff visited Arechiga at the Polk

County jail on September 1, and a paralegal and attorney followed up

with Arechiga to complete some paperwork. A paralegal twice contacted

the deportation office, apparently to no avail. Mendez’s billing records for

September 11 refer to a call regarding paperwork for Arechiga.         But,

Mendez did not file any documents requesting the bond reduction

hearing. Mendez testified, “[I]f immigration doesn’t process the person,

then there’s nothing I can—I can do, it’s out of my control. I can only

respond once they are in the system.”

      A month later, on September 30, Arechiga was released from

custody after posting the full amount of his original bail. On October 1,

Arechiga and Melendez went to Mendez seeking a refund.            Not until

May 19, 2012—after Arechiga filed a disciplinary complaint—did Mendez

issue any refund. During the interim, Mendez did not retain the funds in

his client trust account. Mendez ultimately returned $1200 of the $1500

Melendez had paid.

      F. Roberto Macedo-Davila Representation.           In April of 2011,

Roberto Macedo-Davila engaged the services of ASESAL to represent him

in immigration matters. The contract provided that Macedo-Davila was

to pay a total of $4000, with $1000 paid in advance on April 21 and the

remaining money to be paid in increments of $150 monthly commencing

May 30. In July, Mendez “took over” ASESAL and incorporated it into his

own law firm. Macedo-Davila continued to make monthly cash payments

of $150 after this transition, and Mendez accepted these payments.

Mendez did not, however, deposit these payments into his client trust

account.

      An itemization of services provided by Mendez to Macedo-Davila

indicates that, during the months of July through December, Mendez
                                    9

“reviewed [the] case, updated files and made calls” for one and one-half

hours each month. Mendez charged $150 for each of these instances—

the exact amount paid by Macedo-Davila each month. Mendez admitted

that he did not know exactly what services had been provided for these

funds.

      G. Orlando Ramirez Barragan Representation.          In April 2011,

Orlando Ramirez Barragan retained ASESAL to represent him in

immigration matters. Barragan was to pay a total of $4000, with $1000

paid in advance on April 9 and the remaining money paid in monthly

increments of $200 commencing May 15. Barragan continued to make

monthly payments of $200 after July, when Mendez took over ASESAL.

Mendez failed to deposit these payments into his client trust account.

      On August 31, Barragan was scheduled for a 9 a.m. immigration

hearing in Omaha, Nebraska.        Mendez was in California that day.

Natalia Lazareva, an attorney in Mendez’s office, prepared for the hearing

and met Barragan in Omaha.        Upon arriving at the location of the

hearing, Lazareva was informed that the scheduled judge was absent due

to illness and Barragan’s hearing was rescheduled to 1 p.m. that

afternoon. Lazareva informed Barragan of this change, and Barragan left

the building. Upon returning shortly before 1 p.m., Barragan discovered

that the hearing had not been rescheduled, but had been held that

morning without Barragan or Lazareva present, and the judge had

ordered Barragan removed in absentia. Barragan was in fact removed.

Mendez billed Barragan $625 for Lazareva’s legal services that day.

      One remedy for an order of removal in absentia is the filing of a

motion to reopen based on ineffective assistance of counsel. See Matter

of Lozada, 19 I.&N. Dec. 637, 639 (BIA 1988). One of the prerequisites

for obtaining relief on that basis is that the motion to reopen states
                                           10

whether a complaint has been filed with appropriate disciplinary

authorities with respect to an ethical or legal violation, and if not, why

not. Id. Mendez failed to advise Barragan to seek alternate counsel to

file such a disciplinary complaint.

      Instead, Lazareva, with Mendez’s approval, continued to represent

Barragan and filed a motion to reopen.               Mendez testified that filing a

complaint and pursuing relief based on ineffective assistance of counsel

was “just one of several options.” Lazareva’s motion to reopen asked for

relief because of “rescheduling confusion.”                   On October 27, the

immigration court denied Lazareva’s motion, finding “the respondent has

not advanced either credible or persuasive evidence to support his

assertion that his failure to appear at his removal hearing was due to

exceptional circumstances beyond his control.”

      Without Barragan’s knowledge or consent, Mendez then hired a

California immigration attorney, Tina Malek, to prepare a second motion

to reopen. Malek did not file a complaint against Mendez before filing

this second motion to reopen. The court, in ruling on Malek’s motion,

noted that it was based upon the alleged ineffective assistance of former

counsel, 1 which requires:

      (1) that the motion be supported by an affidavit of the
      allegedly aggrieved respondent setting forth in detail the
      agreement that was entered into with counsel with respect to
      the actions to be taken and what representations counsel did
      or did not make to the respondent in this regard, (2) that
      counsel whose integrity or competence is being impugned be
      informed of the allegations leveled against him and be given
      an opportunity to respond, and (3) that the motion reflect
      whether a complaint has been filed with appropriate
      disciplinary authorities with respect to any violation of
      counsel’s ethical or legal responsibilities, and if not, why not.


      1A   copy of Malek’s motion to reopen is not in the record.
                                    11

Because Malek had not filed a complaint against Mendez, the

immigration court denied the second motion to reopen on January 9,

2012.

        Mendez then had Malek file an appeal of the denial with the Board

of Immigration Appeals (BIA).     The BIA denied Barragan’s appeal on

September 19, again due to lack of a disciplinary complaint and other

necessary evidence. Mendez paid Malek $910 from Barragan’s funds for

filing the second motion to reopen and appealing the denial of that

motion. Mendez billed Barragan an additional $700 for services relating

to the motions to reopen.

        On September 23, 2013, the Board filed a six-count complaint

against Mendez, alleging violations of our disciplinary rules in the

foregoing matters. A five-member division of the commission conducted

a two-day evidentiary hearing on January 6–7, 2014. Mendez testified,

and documentary evidence was submitted by the Board.         Posthearing

briefs were then submitted.     On March 14, the commission filed its

“Findings of Fact, Conclusions of Law, and Sanction Recommendation.”

The commission, by a four-to-zero vote, found multiple violations by

Mendez and recommended that he be barred from practicing law in Iowa

for sixty days.   A footnote stated, “One panel member was unable to

participate in the deliberations concerning the recommendation in this

matter.” No further information is provided to explain why one panelist

did not participate in the recommendation.

        II. Scope of Review.

        We review attorney disciplinary proceedings de novo. See Iowa Ct.

R. 35.12(4). “We give deference to the commission’s credibility findings

because the commission hears live testimony and observes the demeanor

of witnesses.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ouderkirk, 845
                                    12
N.W.2d 31, 33 (Iowa 2014). The Board has the burden to prove attorney

misconduct by a convincing preponderance of the evidence.               Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 844 N.W.2d 111, 113 (Iowa

2014). “This standard is more demanding than proof by preponderance

of the evidence, but less demanding than proof beyond a reasonable

doubt.” Ouderkirk, 845 N.W.2d at 33.

      If we conclude there has been a rule violation,

      our determination of the appropriate sanction “is guided by
      the nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and [the attorney’s] fitness to continue in the
      practice of law.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Laing, 832 N.W.2d 366, 367–68

(Iowa 2013) (alteration in original) (quoting Comm. on Prof’l Ethics &

Conduct v. Kaufman, 515 N.W.2d 28, 30 (Iowa 1994)). “We respectfully

consider the commission’s findings of fact and recommended sanction,

but we are not bound by them.” Ouderkirk, 845 N.W.2d at 33.

      III. Ethical Violations.
      The commission found the Board proved over sixty violations, but

did not meet its burden to prove five other alleged violations.     In his
challenge to the commission’s recommendation, Mendez makes three

general arguments: (1) “there has been no legal criteria advanced to

define who or what constitutes an Iowa client when there is obvious

cross jurisdictional practice going on with Nebraska”; (2) “Nebraska holds

a different position than Iowa on how flat fees for Nebraska immigration

clients should be handled and it is permissible to deposit them into the

attorney’s general account upon receipt”; and (3) he has “been deprived

of a properly constituted panel wherein the original 5 selected to consider

all evidence and testimony, was without warning or consultation,
                                     13

diminished to 4 in deliberations depriving [him] of yet another voice in

final deliberations.”

      None of these arguments excuses Mendez’s violations of our state’s

disciplinary rules. We will address each argument in turn. First, the

clients at issue were living in Iowa and retained Mendez through his

Des Moines office. A commissioner stated at the hearing:

      I think we have the right to assume, not seeing any notations
      to the contrary in your itemizations of services, that the work
      that you performed for the various named clients did occur
      here in Iowa. I don’t see why somebody who is domiciled in
      Des Moines would hire someone that would require them to
      travel to Nebraska to get an answer on a particular legal
      question.

Mendez agreed with this statement. We find that Mendez has provided

legal services in Iowa on the matters at issue. We hold that jurisdiction

therefore exists pursuant to Iowa Rule of Professional Conduct 32:8.5(a).

That rule states:

      Disciplinary Authority. . . . A lawyer not admitted in Iowa is
      . . . subject to the disciplinary authority of Iowa if the lawyer
      provides or offers to provide any legal services in Iowa. A
      lawyer may be subject to the disciplinary authority of both
      Iowa and another jurisdiction for the same conduct.

Iowa R. Prof’l Conduct 32:8.5(a) (emphasis added). “Our jurisdiction to

discipline attorneys practicing in Iowa under rule 32:5.5(d)(2) rests on

our responsibility to protect the citizens of our state from unethical

conduct of attorneys who provide services in Iowa.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Carpenter, 781 N.W.2d 263, 267 (Iowa 2010)

(emphasis added); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Olson, 807 N.W.2d 268, 270, 276 n.7 (Iowa 2011) (finding jurisdiction

over Minnesota counsel based on the conduct of communicating with an

Iowa resident located in Iowa).
                                    14

        Second, the fact that Nebraska’s ethical rules differ from Iowa’s

does not excuse a violation of Iowa’s ethical rules for legal services

provided in Iowa.     Mendez operated an office in Iowa, and it was

incumbent on him to learn and follow Iowa’s rules when assisting clients

here.

        Mendez’s third argument about the loss of a panel member also

lacks merit.    The Iowa Court Rules generally require the grievance

commission panel to consist of at least five members. See Iowa Ct. R.

35.1(1) (“The grievance commission shall also consist of no fewer than 5

nor more than 35 laypersons appointed by the court.”); id. r. 36.2 (“The

commissioners may act as a body or in such divisions as the chair may

direct. Each division shall consist of five members.”). Iowa Court Rule

36.17, however, states that “[a]n omission, irregularity, or other defect in

procedure shall not render void or ineffective any act of the commission

or a division or any member thereof unless substantial prejudice is

shown to have resulted.”

        We find Mendez was not prejudiced by the fact one panel member

did not deliberate.    Rule 35.10 provides that “[a]ny determination or

report of the commission need only be concurred in by a majority of the

commissioners sitting.”    Id. r. 35.10; see also In re Paulson, 216 P.3d
859, 876 (Or. 2009) (noting a third disciplinary panel member’s failure to

sign a disciplinary opinion did not prejudice attorney because the

decision only required two concurring members), opinion adhered to as

modified on reconsideration, 225 P.3d 41, 42 (Or. 2010). Even if the fifth

panel member had participated in deliberations and dissented, the

commission’s four other voting members constituted the requisite

majority.   See Iowa Ct. R. 35.10 (noting also that “[a]ny commissioner

has the right to file with the supreme court a dissent from the majority
                                     15

determination or report”); cf. Paulson, 216 P.3d at 876 (concluding

missing panel member was “effectively . . . in the position of an

abstaining panel member” that “did not join in the opinion and . . . did

[not] dissent”).

      Mendez’s argument that he was “depriv[ed] of yet another voice in

final deliberations” does not require a new hearing. See Comm. on Prof'l

Ethics & Conduct v. Michelson, 345 N.W.2d 112, 117 (Iowa 1984) (“He

was afforded a full-blown hearing and there is no indication that the

outcome of the hearing was affected.”); Paulson, 216 P.3d at 876 (“We

might reach a different conclusion if the irregularity were shown to have

prejudiced the accused. But here, there is no prejudice.”). Mendez has

not shown participation of the fifth panelist likely would have changed

the recommendation. In any event, our court has examined the record

de novo and we are not bound by the commission’s recommendations.

Ouderkirk, 845 N.W.2d at 33.       Accordingly, Mendez is not entitled to

relief on this ground.

      A. Trust Account Violations Involving Forty-Three Clients.

The Board charged Mendez with violating Iowa Court Rule 45.7(4) with

regard to forty-three clients. Rule 45.7(4) provides:

      A lawyer accepting advance fee or expense payments must
      notify the client in writing of the time, amount, and purpose
      of any withdrawal of the fee or expense, together with a
      complete accounting. The attorney must transmit such
      notice no later than the date of the withdrawal.

Iowa Ct. R. 45.7(4).     Mendez admitted he did not comply with rule

45.7(4), and the commission found he violated that rule as to those forty-

three clients. We agree with the commission and find Mendez violated

rule 45.7(4) with regard to those forty-three clients.
                                      16

      The Board also charged Mendez with several trust-account-related

violations involving the clients specifically discussed above. Iowa Rule of

Professional Conduct 32:1.15(c) provides: “A lawyer shall deposit into a

client trust account legal fees and expenses that have been paid in

advance, to be withdrawn by the lawyer only as fees are earned or

expenses incurred.”    Iowa Court Rule 45.10(2) provides: “If the client

makes an advance payment of a flat fee prior to performance of the

services, the lawyer must deposit the fee into the trust account.” Those

allegations are summarized as follows:

             (1) Mendez violated rules 32:1.15(c) and 45.10(2) by
      failing to deposit Flores’s $1000 payment into his trust
      account and rule 45.7(4) by failing to provide the requisite
      notices to Flores when he withdrew fees;
             (2) Mendez violated rules 32:1.15(c) and 45.10(2) by
      failing to deposit Arechiga’s $1500 payment into his trust
      account and rule 45.7(4) by failing to provide the requisite
      notices to Arechiga when he withdrew fees;
             (3) Mendez violated rules 32:1.15(c) and 45.10(2) by
      failing to deposit Macedo-Davila’s monthly payments into his
      trust account;
             (4) Mendez violated rules 32:1.15(c) and 45.10(2) by
      failing to deposit Barragan’s monthly payments into his trust
      account.

The commission found Mendez committed each of these rule violations.

On our de novo review, we agree that Mendez violated each of these rules

as charged by the Board.

      B. Nonrefundable         Fees        in   Flores     and      Arechiga

Representations.      The Board alleged, and the commission found,

Mendez violated Iowa Rule of Professional Conduct 32:1.15(c) and Iowa

Court Rule 45.7(5) by representing in his fee agreement with Flores and

Arechiga that he was entitled to a nonrefundable fee of $300 for “opening

the file,” even if he did not provide any legal services. Rule 45.7(5) states,

“Notwithstanding any contrary agreement between the lawyer and client,
                                         17

advance fee and expense payments are refundable to the client if the fee

is not earned or the expense is not incurred.”             Iowa Ct. R. 45.7(5).

Mendez admitted that his contracts with Flores and Arechiga contained

impermissible, nonrefundable fees.

      We find Mendez violated rules 32:1.15(c) and 45.7(5).           See Iowa

Supreme Ct. Bd. of Prof'l Ethics & Conduct v. Frerichs, 671 N.W.2d 470,

475 (Iowa 2003) (“[C]ontracts providing for nonrefundable special

retainers and nonrefundable ‘flat’ fees are void as well as unethical.”). As

we have long recognized, nonrefundable fees undermine the client’s right

to discharge an attorney.        Id. at 476.   “[C]lients would be reluctant to

exercise     the   right   if   an   advance   fee   was   nonrefundable”   and

nonrefundable fees “also undermine the fiduciary nature of an attorney–

client relationship.” Id.

      C. Rigoberto Flores Representation.

      1. Unauthorized practice of law.           While Mendez is allowed to

practice immigration law in Iowa, he is not authorized to defend criminal

charges in our state courts. The Board alleged that Mendez engaged in

the unauthorized practice of law by representing Flores in his state

criminal case.      Iowa Rule of Professional Conduct 32:5.5(a) states, “A

lawyer shall not practice law in a jurisdiction in violation of the

regulation of the legal profession in that jurisdiction . . . .”            The

commission highlighted that “the amount of fees in question is

de minimus” and concluded that, “given the way the criminal case played

out,” the Board did not meet its burden to prove Mendez violated rule

32:5.5(a).

      Mendez contends his representation of Flores was proper because

he only “facilitated” an Iowa-licensed attorney’s representation and

because the fees he charged were for “administrative support.”              The
                                      18

record reflects that Mendez provided translation services for Flores on at

least one occasion, and Mendez is authorized to advise clients as to the

immigration consequences of criminal proceedings.            We agree with the

commission     that   the   Board     failed    to   prove   by   a   convincing

preponderance of the evidence that Mendez violated rule 32:5.5(a)

through his involvement with the Flores case.

      2. Unreasonable fee. The Board next asserts Mendez collected an

unreasonable fee in violation of rule 32:1.5. Iowa Rule of Professional

Conduct 32:1.5(a) prohibits a lawyer from “mak[ing] an agreement for,

charg[ing], or collect[ing] an unreasonable fee or an unreasonable

amount for expenses.”       The Board presents two rationales for finding

Mendez violated this rule.       First, based on its belief that Mendez’s

representation of Flores was outside the scope of his permissible

practice, the Board charged Mendez with collecting an unreasonable fee.

Because we find the Board failed to prove Mendez engaged in the

unauthorized practice of law, we find his fee was not unreasonable on

this basis.

      However, we agree with the Board’s second argument. The Board

asserts that Mendez collected an unreasonable fee by paying Hedgecoth

$808 from Flores for his services while Hedgecoth’s billing records show

that he provided Flores with only $558 of legal services. The commission

found Mendez violated Iowa Rule of Professional Conduct 32:1.5(a) and

(e) by using Flores’s money to pay Hedgecoth more than was earned.

Rule 32:1.5(e)(3) provides “[a] division of a fee between lawyers who are

not in the same firm may be made only if . . . the total fee is reasonable.”

Iowa R. Prof’l Conduct 32:1.5(e)(3).           Because Mendez collected from

Flores and paid Hedgecoth more than he had earned, we agree Mendez

violated rule 32:1.5(a) and (e)(3).
                                    19

      3. Improper division of fees. The Board charged Mendez with the

improper division of fees based on his arrangement with Hedgecoth.

Iowa Rule of Professional Conduct 32:1.5(e)(2) states that a lawyer may

divide fees with a lawyer in a different firm only upon receiving the

client’s written agreement to the fee division.   Mendez did not receive

written approval from Flores for the fee-splitting agreement.          The

commission found Mendez violated this rule, and we agree.

      4. Failure to communicate.     Finally, the Board alleged Mendez

violated Iowa Rule of Professional Conduct 32:1.4 by failing to properly

advise Flores of the immigration consequences of entering a guilty plea.

Rule 32:1.4 requires a lawyer to “explain a matter to the extent

reasonably necessary to permit the client to make informed decisions

regarding the representation.”   Iowa R. Prof’l Conduct 32:1.4(b).     The

commission found the Board failed to prove this allegation by a

convincing preponderance of the evidence.           We agree with the

commission. We are not persuaded on this record that Mendez failed to

discuss with Flores the immigration consequences of his pleas.         The

postconviction court ruling that granted Flores relief from his guilty plea

only mentioned Mendez in passing. The ruling focused on the guilty plea

proceedings handled by Hedgecoth and the fact that the plea colloquy

was not translated into Spanish to ensure Flores understood the

consequences.     Mendez testified that he did indeed discuss the

immigration consequences with Flores, and the Board has failed to rebut

Mendez’s testimony on that point.

      D. Sergio Guaillas Representation.

      1. False statement of material fact.   The Board charged Mendez

with making a false statement of material fact in connection with a

disciplinary matter, in violation of Iowa Rule of Professional Conduct
                                    20

32:8.1(a). Rule 32:8.1 provides, “[A] lawyer . . . [,] in connection with a

disciplinary matter, shall not . . . knowingly make a false statement of

material fact[.]” Iowa R. Prof’l Conduct 32:8.1(a). Mendez asserts that he

met with Guaillas on September 21, but the Board contends this is

untrue and Mendez did not meet with Guaillas until November 18. The

commission found a violation of this rule.            As the commission

summarized,

            Mendez’s written and oral recollections are the only
      evidence presented in support of his position on this point.
      His time and billing records tell a different story. In fact,
      Mendez’s own billing records show that Mendez did not meet
      with [Guaillas] until November 18, 2011 . . . .

The commission found Mendez’s version of events not credible. “We give

deference to the commission’s credibility determination because the

commission heard [Mendez]’s live testimony and observed his demeanor.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 659

(Iowa 2013).    Nevertheless, we give less weight to the documentary

evidence in this context.     Mendez had a high volume immigration

practice.   It is not uncommon for attorneys to meet a new client in

person and hand him off to a paralegal to conduct the initial interview,

with the attorney not billing for an attorney–client conference on the day

of the client’s initial office visit. We find the Board failed to prove by a

convincing preponderance of the evidence that Mendez violated rule

32:8.1(a) by misrepresenting the date that he first met with Guaillas.

      2. Neglect.   The Board charged Mendez with a violation of Iowa

Rule of Professional Conduct 32:1.3 for failing to file Guaillas’s notice of

appeal by the deadline, and the commission found Mendez violated that

rule. Rule 32:1.3 states, “A lawyer shall act with reasonable diligence
                                      21

and promptness in representing a client.” Iowa R. Prof’l Conduct 32:1.3.

A comment to rule 32:1.3 emphasizes the importance of diligence:

      Perhaps no professional shortcoming is more widely resented
      than procrastination.    A client’s interests often can be
      adversely affected by the passage of time or the change of
      conditions; in extreme instances, as when a lawyer overlooks
      a statute of limitations, the client’s legal position may be
      destroyed.

Id. r. 32:1.3 cmt. 3. The commission did not credit Mendez’s excuse that

he was unable to file the appeal because he could not get some necessary

documents from Guaillas’s former counsel.          Giving deference to the

commission’s credibility determination, we likewise find his excuse

unconvincing.    We find Mendez violated rule 32:1.3 by neglecting

Guaillas’s appeal.

      3. Failure to communicate.           The Board alleged that Mendez

neglected to tell Guaillas that he had failed to file the notice of appeal

and that this failure could serve as grounds for ineffective assistance of

counsel and support a basis to reopen the matter. The Board charged

Mendez with violating Iowa Rule of Professional Conduct 32:1.4, which

requires attorneys to “keep the client reasonably informed about the

status of the matter” and to “explain a matter to the extent reasonably

necessary to permit the client to make informed decisions regarding the

representation.” Id. r. 32:1.4(a)(3), (b). The commission found Mendez

violated rule 32:1.4.    Again, giving deference to the commission’s

determination, we agree Mendez violated this rule.

      4. Failure to turn over file.        The Board charged Mendez with

violating Iowa Rules of Professional Conduct 32:1.15(d) and 32:1.16(d)

for failing to promptly turn over Guaillas’s file to Benzoni, and the

commission found a violation of these rules. Rule 32:1.15(d) states “a

lawyer shall promptly deliver to the client or third person any funds or
                                         22

other property that the client or third person is entitled to receive.” Id. r.

32:1.15(d).     Rule   32:1.16(d)       states   that,   “[u]pon    termination    of

representation, a lawyer shall take steps to the extent reasonably

practicable to protect a client’s interests, such as . . . surrendering

papers and property to which the client is entitled.”              Id. r. 32:1.16(d).

Benzoni received Guaillas’s file only after he filed a disciplinary complaint

against Mendez—four months after the initial request. Mendez testified

that he immediately sent the file but could provide no documentation

supporting his testimony.        The commission found Mendez’s testimony

not credible on this point.       So do we.      We find Mendez violated rules

32:1.15(d) and 32:1.16(d) by failing to promptly deliver Guaillas’s file.

      E. Miguel Angel Arechiga Cuellar Representation.

      1. Neglect. The Board alleges, and the commission found, Mendez

violated Iowa Rule of Professional Conduct 32:1.3 by failing to file any

documents requesting a bond reduction hearing for Arechiga.                        As

discussed     above,   rule    32:1.3    requires    reasonable      diligence    and

promptness. See id. r. 32:1.3.

      A member of Mendez’s staff visited Arechiga at the jail on the day

the firm was retained, an attorney and paralegal followed up with

Arechiga to complete paperwork, a paralegal twice contacted “the

Deportation Office,” and someone in the firm took a call regarding

Arechiga’s paperwork.         Mendez testified he could not request a bond

reduction hearing because Arechiga had not been processed by the

immigration court. The Board did not present any expert testimony or

other evidence to rebut Mendez’s assertion. We conclude the Board has

failed to prove by a convincing preponderance of the evidence that

Mendez’s representation of Arechiga violated rule 32:1.3.
                                   23

      2. Failure to refund fees and retain disputed fees in trust.      The

Board charged Mendez with a violation of rule 32:1.15(d) for failing to

promptly return Arechiga’s funds along with an accounting of services

rendered and with a violation of rule 32:1.15(e) for failing to retain

disputed funds in trust. The commission found Mendez violated both of

these rules.   We agree.   Iowa Rule of Professional Conduct 32:1.15(d)

requires an attorney to

      promptly deliver to the client or third person any funds or
      other property that the client or third person is entitled to
      receive and, upon request by the client or third person, shall
      promptly render a full accounting regarding such property.

Rule 32:1.15(e) states:

      When in the course of representation a lawyer is in
      possession of property in which two or more persons (one of
      whom may be the lawyer) claim interests, the property shall
      be kept separate by the lawyer until the dispute is resolved.
      The lawyer shall promptly distribute all portions of the
      property as to which the interests are not in dispute.

Id. r. 32:1.15(e). Mendez did not refund Arechiga’s payment until seven

months after Arechiga first requested the refund.      During this time,

Mendez did not retain Arechiga’s payment in his client trust account.

      F. Roberto Macedo-Davila Representation.         The Board alleges
Mendez violated rules 45.7 and 45.10(3) by taking an unearned fee from

Macedo-Davila.    Rule 45.10(3) states, “In no event may the lawyer

withdraw unearned fees.”      Iowa Ct. R. 45.10(3).     The commission

concluded “[w]hile certain inferences adverse to Mendez could be drawn

from the evidence presented, the preponderance standard does not

permit such an inquiry.” Accordingly, the commission found the Board

did not prove Mendez violated rules 45.7 and 45.10(3). We agree. The

Board did not present any evidence to rebut Mendez’s billing records,
                                   24

which indicate someone in Mendez’s office “reviewed [Macedo-Davila’s]

case, updated files and made calls” each month.

      G. Orlando Ramirez Barragan Representation.

      1. Unreasonable fee. The Board charged Mendez with collecting

an unreasonable fee from Barragan, in violation of Iowa Rule of

Professional Conduct 32:1.5(a). The Board takes issue with the fact that

Mendez billed Barragan $625 for the Omaha hearing, despite the fact

that Lazareva missed the hearing. The commission found the Board did

not carry its burden to prove Mendez violated rule 32:1.5(a).         The

commission stated:

      While it is true that Ms. [Lazareva] missed the hearing, she
      prepared for it and traveled to and from Omaha to attend it.
      We think Mendez’s firm is reasonably entitled to
      compensation for her efforts even though she missed the
      hearing.

The Board did not assert that Lazareva or Mendez was to blame for

missing the hearing. On this record, we agree with the commission and

find the Board failed to prove by a convincing preponderance of the

evidence that Mendez violated rule 32:1.5(a) by charging Barragan for the

time Lazareva spent in Omaha.

      2. Failure to communicate and conflict of interest.     The Board

alleges Mendez violated Iowa Rules of Professional Conduct 32:1.4(b) and

32:1.7(a)(2) by failing to inform Barragan that he should retain alternate

counsel and file a disciplinary complaint against Mendez’s firm in order

to reopen his immigration matter.          Again, rule 32:1.4 governs

communication and requires an attorney to “explain a matter to the

extent reasonably necessary to permit the client to make informed

decisions regarding the representation.” Iowa R. Prof’l Conduct 32:1.4(b).

Rule 32:1.7(a)(2) instructs a lawyer to withdraw from representation if
                                     25

“there is a significant risk that the representation of [the client] will be

materially limited by . . . a personal interest of the lawyer.”           Id.

r. 32:1.7(a)(2).   The commission found Mendez violated both of these

rules.

         We too find Mendez violated rules 32:1.4(b) and 32:1.7(a)(2) by

failing to withdraw from representation and inform Barragan that he

should file a disciplinary complaint.     When faced with nearly identical

facts in Iowa Supreme Court Attorney Disciplinary Board v. Yang, we

found a violation of rule 32:1.4(b) because “Yang owed his client an

explanation of the alternative course of action because it was reasonably

necessary to permit [the client] to make an informed decision on the

matter.” 821 N.W.2d 425, 430 (Iowa 2012). We also found the failure to

withdraw under these circumstances violates rule 32:1.7(a)(2) because,

“[i]n continuing the representation . . . without disclosure of the apparent

conflict of interest, Yang ignored a significant risk that the representation

would be materially limited by Yang’s personal interest in avoiding a

potential ethical complaint.” Id.

         Lazareva did not file a disciplinary complaint against herself or

arrange for anyone else to file such a complaint against her on

Barragan’s behalf before she filed the first motion to reopen Barragan’s

case. Accordingly, the court denied Lazareva’s motion to reopen. The

outside counsel retained by Mendez similarly failed to file a disciplinary

complaint, as made clear in the rulings denying both the second motion

to reopen and the appeal of that motion. Had Mendez informed Barragan

of the need to retain independent counsel, rather than pursuing these

ineffective appeals, Barragan may have successfully reopened his case

and avoided removal.       “Although this may be speculative, the fact

remains that [the attorney’s conflict of interest] denied [the client] the
                                     26

opportunity to make an informed choice.” See Iowa Supreme Ct. Bd. of

Prof'l Ethics & Conduct v. Wagner, 599 N.W.2d 721, 730 (Iowa 1999).

       3. Improper referral, improper division of fees, and unreasonable

fee.   Also in connection with the futile motions to reopen, the Board

charged Mendez with (1) billing an unreasonable fee, in violation of rule

32:1.5(a); (2) improperly dividing fees with outside counsel, in violation of

rule 32:1.5(e); and (3) improperly referring Barragan to outside counsel,

in violation of rule 32:1.6. The commission found Mendez violated each

of these rules. Mendez did not receive Barragan’s written agreement to

the fee division between Mendez and outside counsel.             See id. r.

32:1.5(e)(2). Nor did he not obtain Barragan’s consent to retain outside

counsel to pursue Barragan’s motion to reopen.          See Iowa R. Prof’l

Conduct 32:1.6(a) (setting forth general rule that a lawyer “shall not

reveal information relating to the representation of a client unless the

client gives informed consent”). Mendez conceded as much, testifying, “I

guess I was in such a rush to try to get this reopened, I may have cut

some corners there. . . . I should have had that all in writing.” In total,

Mendez billed Barragan $1610 for unproductive attempts to reopen his

case. We find Mendez violated rules 32:1.5(a), 32:1.5(e)(2), and 32:1.6(a).

       IV. Sanction.

       Although we consider prior cases when imposing a sanction,

“[t]here is no standard sanction for particular types of misconduct.”

Clarity, 838 N.W.2d at 660. We consider the unique circumstances of

each case, weighing several factors, such as

       “the nature of the violations, the attorney’s fitness to
       continue in the practice of law, the protection of society from
       those unfit to practice law, the need to uphold public
       confidence in the justice system, deterrence, maintenance of
       the reputation of the bar as a whole, and any aggravating or
       mitigating circumstances.”
                                        27

Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rhinehart, 827
N.W.2d 169, 182 (Iowa 2013)).

      The commission recommended we order Mendez to cease and

desist from the practice of law in Iowa for a period no shorter than sixty

days. 2   We give respectful consideration to this recommendation.                See

Ouderkirk, 845 N.W.2d at 33.           The Board urged the same sixty-day

sanction in its posthearing brief. Mendez argues a public reprimand is

an appropriate sanction.        He argues, “I have spent my entire career

serving the disenfranchised seeking asylum and immigration status in

this country and it is my desire to continue to follow this path.”

      We conclude the numerous violations committed by Mendez

require more than a public reprimand. His violations span a wide variety

of rules.       He disregarded our trust account rules, impermissibly

contracted for nonrefundable fees, charged an unreasonable fee,

improperly divided fees, neglected a client’s appeal, failed to promptly

turn over a client’s file, failed to return funds promptly, failed to keep

disputed funds in trust, failed to communicate with a client, and failed to

disclose a conflict of interest.

      The commission accurately recited the mitigating circumstances in

this case: “Cooperating with the Board is generally considered a

mitigating factor, and Mendez did.           Mendez also serves a vulnerable


      2[W]hen  a non-Iowa licensed attorney commits misconduct that typically
      warrants a sanction directly affecting licensure, such as suspension or
      revocation, such sanctions are not feasible because there is no Iowa law
      license to suspend or revoke. Nevertheless, like our sister courts, we
      conclude our authority to discipline non-Iowa licensed attorneys includes
      the ability to fashion practice limitations through our injunctive and
      equitable powers that are equivalent to license suspension, disbarment,
      or other sanctions related to an attorney’s license.
Carpenter, 781 N.W.2d at 269–70.
                                    28

population, many of whom do not speak English and are unfamiliar with

the American legal system.” We agree these are mitigating factors here.

See Yang, 821 N.W.2d at 431 (noting as mitigating factors the attorney’s

“substantial service to the immigrant community and his complete

cooperation with the Board’s investigation”).

      Several aggravating factors are also present. First, several officials

from the Office of Professional Regulation met with Mendez when he was

new to Iowa to explain our trust account requirements to him.

Nevertheless, he proceeded to flout those requirements. The commission

appropriately faulted Mendez for his “total lack of appreciation for the

Iowa trust account rules and how they apply to his practice.” Indeed,

when asked at the end of the hearing if he had read the Iowa Rules of

Professional Conduct, Mendez responded:

      I haven’t actually sat down and read them. I’ve consulted
      with counsel. . . . It’s no excuse, but perhaps sometimes,
      you know, you get bogged down in day-to-day serv[ing] your
      clients, your cases, personal life, you know those things. So
      I haven’t sat down and really opened it up and read the
      different sections.

We find it remarkable that even by the late date of his disciplinary

hearing, Mendez still had not yet read the Iowa rules he was charged

with violating.

      Second, the harm Mendez caused several clients is an aggravating

factor. See Clarity, 838 N.W.2d at 660 (finding it significant an attorney’s

actions caused harm to clients, both in terms of cost and delay). The

commission correctly discounted Mendez’s argument that no clients were

harmed by his conduct:

      First, [Guaillas] was harmed in some aspects because he was
      denied the opportunity for relief by Mendez’s failure to file
      his appeal. Second, Barragan suffered serious harm as a
      result of a member of Mendez’s firm missing his immigration
                                     29
      hearing. Finally, we are also mindful that while Mendez’s
      other clients may not be aware that they were harmed by his
      billing tactics, this does not mean that they received all of
      the services he billed them for.

We also note that Barragan suffered harm due to Mendez’s failure to

inform him that he needed to file a complaint against the firm in order to

proceed with his motion to reopen.

      Finally, at the hearing, Mendez blamed other attorneys for the

client complaints against him. See Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Herrera, 560 N.W.2d 592, 595 (Iowa 1997) (“[W]e have a

strong negative reaction to a lawyer’s attempt to blame professional

shortcomings on [another].”); Comm. on Prof'l Ethics & Conduct v. Postma,

430 N.W.2d 387, 389 (Iowa 1988) (noting that blaming others for failings

is a “timeworn excuse” that is viewed with “unbounded skepticism, and

never with admiration”).   Mendez portrays himself as the victim of a

confusing set of ethical rules imposed as a result of his voluntary

purchase of a federal immigration practice located in Iowa and his

service to clients residing in Iowa. We are unimpressed by his failure to

take responsibility for his ethical breaches.       As the commission

accurately observed, “Mendez does not fully appreciate the seriousness of

his transgressions or his obligations to follow the Iowa Rules of

Professional Conduct when representing Iowa residents in any legal

matter.”

      We also find Mendez’s violation of our conflict-of-interest rules in

the Barragan matter significant in light of his other violations. In Yang,

we merely imposed a public reprimand as recommended by the

commission for the same conduct—failing to advise the client of the

option to retain new counsel to file a complaint alleging ineffective

assistance of counsel as a ground to reopen the immigration hearing.
                                     30
821 N.W.2d at 430–31. But, Yang involved an isolated violation, not the

array of violations committed by Mendez involving numerous clients. See

id. at 429. Suspensions in other cases for conflict-of-interest violations

in combination with other ethical breaches typically fall in the two-to-

four-month range.      See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Qualley, 828 N.W.2d 282, 293–94 (Iowa 2013) (sixty-day suspension for

attorney who, among other things, violated conflict of interest rules);

Iowa Supreme Ct. Att'y Disciplinary Bd. v. Zenor, 707 N.W.2d 176, 182,

187 (Iowa 2005) (imposing a four-month suspension when attorney

represented opposing entities, among other violations); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 378, 382 (Iowa 2005)

(same); Wagner, 599 N.W.2d at 723–24 (imposing a three-month

suspension when attorney failed to inform the client of the attorney’s

financial interest in a transaction); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Sikma, 533 N.W.2d 532, 537–38 (Iowa 1995) (imposing a

three-month suspension on attorney who engaged in undisclosed

business transactions with a client).     But see Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Netti, 797 N.W.2d 591, 600–02, 607 (Iowa 2011)

(imposing a two-year suspension when attorney engaged in a conflict of

interest with his client, among other violations).

      Mendez has also flouted our trust account rules, which in

combination with his other ethical breaches warrants a suspension. See

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kennedy, 684 N.W.2d
256, 261 (Iowa 2004) (sixty-day suspension for neglect, trust account

and accounting violations, and failure to cooperate, in light of mitigating

factors); Frerichs, 671 N.W.2d at 477–78       (four-month suspension for

neglect, an illegal fee accompanied by a trust account violation, failure to

provide an accounting, and failure to cooperate); Iowa Supreme Ct. Bd. of
                                       31

Prof’l Ethics & Conduct v. Kallsen, 670 N.W.2d 161, 166–68 (Iowa 2003)

(three-month suspension for neglect, failure to make accounting, and

failure to cooperate); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Adams, 623 N.W.2d 815, 818–19 (Iowa 2001) (three-month suspension

for neglect, failure to deposit a fee into a trust account, failure to account

for client property, and misrepresentation to the client in an effort to

cover up the neglect).

      Considering      all   these   factors,    and   giving   weight    to   the

commission’s    recommendation,         we      determine   that   a     sixty-day

suspension is appropriate.

      V. Disposition.

      We order Mendez to cease and desist from all legal practice in Iowa

indefinitely with no possibility that the order will be lifted for a period of

sixty days. Mendez shall provide all notifications specified in Iowa Court

Rule 35.23.    In addition, costs are taxed to Mendez pursuant to Iowa

Court Rule 35.27(1).

      For purposes of having the cease-and-desist order lifted, as well as

for all other purposes, Mendez shall be treated as though he has been

suspended. See Iowa Ct. R. 35.13. This sanction shall be conveyed to

the California state disciplinary authority, the Executive Office for

Immigration Review, and other disciplinary authorities as appropriate for

their consideration.

      ATTORNEY ORDERED TO CEASE AND DESIST FROM THE

PRACTICE OF LAW IN IOWA FOR SIXTY DAYS.